Exhibit 10.2

 



CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

CONFIDENTIAL



 



AMENDMENT #1 TO THE SECOND AMENDMENT

TO THE TECHNOLOGY, LICENSE, DEVELOPMENT, RESEARCH AND COLLABORATION AGREEMENT

 

This Amendment #1 to the Second Amendment to the Technology, License,
Development, Research and Collaboration Agreement (the “Amendment #1”) is
entered as of April 1, 2015 by and between:

 

Amyris, Inc., a Delaware corporation having its place of business at 5885 Hollis
Street, Suite 100, Emeryville, California 94608 (“AMYRIS”)

 

and

 

Total Energies Nouvelles Activités USA SAS (formerly known as Total Gas & Power
USA SAS), a company existing and organized under the French law having its head
office located at 24, cours Michelet, 92800 Puteaux, France (“TOTAL”).

 

AMYRIS and TOTAL are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

WHEREAS, on June 21, 2010, AMYRIS and TOTAL Gas & Power USA Biotech, Inc.
entered into the Technology License, Development, Research and Collaboration
Agreement, as amended by the First Amendment dated as of November 23, 2011 (the
“Agreement”);

 

WHEREAS, TOTAL Gas & Power USA Biotech, Inc. assigned the Agreement to TOTAL Gas
& Power USA SAS as set forth in that certain letter dated January 11, 2011;

 

WHEREAS, TOTAL Gas & Power USA SAS (now Total Energies Nouvelles Activités USA
SAS) and Amyris entered into the Second Amendment to the Technology, License,
Development, Research and Collaboration Agreement on July 30, 2012, which amends
certain portions of the Agreement (the “Second Amendment”);

 

WHEREAS the Parties now desire to amend certain terms and conditions of the
Second Amendment;

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Parties, intending to be legally bound, agree to the
following provisions and to amend the Second Amendment, as follows:

 

1.Section 9.A “Hydrogenation Patent Rights” is replaced in its entirety and
shall now read as follows:

 

“With respect to any published patent applications or patents filed on results
generated in the development activities conducted by TOTAL pursuant to Section
7.B.1(i) of the Second Amendment, if requested by AMYRIS, TOTAL will grant to
AMYRIS a non-exclusive, sublicensable, royalty-bearing (at a commercially
reasonable rate) license, under published patent applications and patents
resulting from TOTAL hydrogenation activities with farnesene and/or farnesene
derivatives provided by AMYRIS and conducted pursuant to Section 7 above, to the
extent such patents would enable AMYRIS to practice AMYRIS Farnesene IP that
AMYRIS otherwise could not practice due to the claims of the TOTAL patents to
Make and Sell (i) in the Excluded Markets, products derived from farnesene, or
(ii) products other than those that compete with products commercialized by
TOTAL or its Affiliates, on a country by country basis.  For clarity, the
preceding license would not give AMYRIS any license, rights, or access under or
to any trade secrets or know-how resulting from TOTAL hydrogenation activities
with farnesene and/or farnesene derivatives provided by AMYRIS and conducted
pursuant to Section 7 above if such trade secrets or know-how are not disclosed
in such published patent applications or patents, nor would it obligate TOTAL to
disclose, transfer, or otherwise provide any such trade secrets or know-how to
AMYRIS.  In the event that AMYRIS wishes to obtain a license for any such
products, it may notify TOTAL of the proposed products and jurisdictions for
which it wishes to obtain a license, and in such case of clause (ii), the
Parties shall promptly consult regarding TOTAL’s plans and activities with
respect to such products and jurisdictions.  If there is a disagreement
regarding whether the products compete with those products commercialized by
TOTAL or its Affiliates, as described in clause (ii), the senior executives
shall as soon as possible meet and attempt in good faith to resolve the
disagreement.  If they are unable to reach agreement on the behalf of the
Parties, such disagreement shall be resolved by arbitration. 

 



1 

 

With respect to any published patent applications or patents filed on results
generated in the development activities conducted by TOTAL pursuant to Section
7.B.1(i) of this Second Amendment, if requested by the JV Company, TOTAL will
grant to the JV Company an exclusive, worldwide, royalty-bearing (at a
commercially reasonable rate) license, under published patent applications and
patents resulting from TOTAL hydrogenation activities with farnesene and/or
farnesene derivatives provided by AMYRIS and conducted pursuant to Section 7
above, to develop and/or optimize the process of making farnesene from the
Commercial Farnesene Strain and purifying and converting farnesene into
farnesane, and to Make and Sell JV Products.  For clarity, the preceding license
would not give JV Company any license, rights, or access under or to any trade
secrets or know-how resulting from TOTAL hydrogenation activities with farnesene
and/or farnesene derivatives provided by AMYRIS and conducted pursuant to
Section 7 above if such trade secrets or know-how are not disclosed in such
published patent applications or patents, nor would it obligate TOTAL to
disclose, transfer, or otherwise provide any such trade secrets or know-how to
JV Company.  The foregoing license shall, with TOTAL’s further written consent,
which shall not be unreasonably withheld, be sublicensable to Third Party toll
manufacturers. If the JV Company wishes to sublicense such rights to a Third
Party toll manufacturer, it shall provide a written notice to TOTAL requesting
its consent and indicate the name of the contemplated Third Party toll
manufacturer. Upon receipt of such notice, TOTAL may offer to act as toll
manufacturer for such hydrogenation activities instead of the Third Party, but
JV Company does not have to accept such offer, and such rejection is not
reasonable grounds for Total to withhold its consent to a sublicense.”

 

2.Section 9.C “Implementation of License Rights” is amended as follows:

 

“For any license described in this Section 9, if the JV Company, TOTAL (in the
case of a TOTAL Buy-Out) or AMYRIS, as applicable, provides notice that it
wishes to obtain a license as described therein, the licensor and the licensee
shall promptly negotiate in good faith royalty and other terms, which shall
reflect market conditions for the licensed intellectual property rights. Upon
TOTAL’s receipt of such notice from the JV Company or AMYRIS, as applicable, for
a license under Section 9.A, TOTAL may offer to act as toll manufacturer for
such hydrogenation activities for the JV Company or AMYRIS, as applicable, as a
possible alternative to the requested license.  However, the decision to choose
between obtaining the requested license under Section 9.A or hiring TOTAL as a
toll manufacturer remains at the sole discretion of the JV Company or AMYRIS, as
applicable. The JV Company or AMYRIS, as applicable, may reject TOTAL’s tolling
offer for any reason and instead obtain the requested license under Section
9.A.”

 

2 

 



3.Add a new Section 22 to the Second Amendment:

 

“22. into [*] (“Phase 1 [*] Activities”) and that such Phase 1 [*] Activities
shall not be treated as part of the Biofene Development Project or the R&D
Collaboration. For clarity, Phase 1 [*] Activities will include the [*] of such
[*] not comprising the Mevalonate Pathway (as defined in the Agreement) (such
[*] will then be recovered to validate their activity [*] by adding [*], but it
will not include any testing of the [*] that comprises the Mevalonate Pathway
(as defined in the Agreement). The Parties also agree that any and all
Inventions conceived and reduced to practice by or on behalf of TOTAL (with the
[*]) in such Phase 1 [*] Activities (collectively, “Phase 1 [*] IP”), will, for
purposes of the Agreement and Second Amendment, be considered TOTAL
Non-Collaboration IP.

 

Upon completion of the Phase 1 [*] Activities, TOTAL agrees that it will
promptly offer to introduce, via Section 6.1(c) of the Agreement, the Phase 1
[*] IP into the R&D Collaboration. If accepted by the Parties into the R&D
Collaboration per Section 6.1(c) of the Agreement, such Phase 1 [*] IP will then
be considered TOTAL Included IP under the Agreement and Second Amendment.”

 

Except as specifically modified herein, all other terms of the Second Amendment
and the Agreement shall remain in full force and effect.

 

 

 

 

[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



3 

 

This Amendment #1 is executed by the authorized representatives of the Parties
as of the date first above written.

 

 

 



AMYRIS, INC. TOTAL ENERGIES NOUVELLES ACTIVITES USA, SAS     /s/ Nicholas
Khadder /s/ Jean-Marc Otero Del Val Name: Nicholas Khadder Name: Managing
Director Title: General Counsel Title: Jean-Marc OTERO DEL VAL



 

 